IMPORTANT NOTICE: AFTER ALL PARTIES HAVE SIGNED THIS FORM, E-MAIL IT IN
PDF TO clerk@ned.uscourts.gov. IF PLAINTIFF IS PRO SE, MAIL TO THE CLERK’S

OFFICE AT 111 South 18" Plaza, Suite 1152, Omaha, NE 68102.

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

 

 

 

 

CORPORATION

 

Defendant

ROBERT STOCK ‘ ) Case Number; 4:17 CV_03038
)
Plaintiff, )
)
v. ) CONSENT TO EXERCISE
) OF JURISDICTION BY A
) UNITED STATES MAGISTRATE JUDGE
ELIAS D. RODRIGUEZ, SR. AND _, ) AND
C.R. ENGLAND, INC... A UTAH ) ORDER OF REFERENCE
)
)
)

CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

In accordance with the provisions of 28 U.S.C, § 636(c) and Fed. R. Civ, P. 73, the parties in this
case hereby voluntarily consent to have a United States magistrate judge conduct any and all further
proceedings in the case, including the trial, and order the entry of a final judgment. Any appeal shall be
taken to the United States court of appeals for this circuit.

   

 

 

 

 

 

 

 

 

 

 

Name of Party Date:
e 4 For Robert Stock, Plaintiff 07/15/19
CAMEL For Velerdanrt 2/15 /tG
For
For
For
ORDER OF REFERENCE

IT IS HEREBY ORDERED that this case be referred to the Honorable
, United States Magistrate Judge, for all further proceedings and the entry of
judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Ciy. P. 73 and the foregoing consent of the
parties,

 

 

Date United States District Judge

clerk\proc\forms\consent.frm
04/13/11
